FILED
                                                                             Aug 02 2019, 5:34 am

                                                                                  CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEES
      Jim Brugh                                                  Jeffrey D. Stanton
      Logansport, Indiana                                        Logansport, Indiana

                                                                 Yamir Gonzalez Velez
                                                                 Logansport, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Jim Brugh,                                                 August 2, 2019
      Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                                 18A-PL-2730
              v.                                                 Appeal from the Cass Superior
                                                                 Court
      James L. Sailors, Cass County                              The Honorable James K.
      Commission, et al.,                                        Muehlhausen, Judge
      Appellees-Defendants                                       Trial Court Cause No.
                                                                 09D01-1410-PL-36



      Altice, Judge.


                                                 Case Summary


[1]   In 1922, Cass County dedicated a World War I memorial (Memorial Home) in

      Logansport. The Board of Trustees for Memorial Home stopped functioning

      around 2001 and the County took over maintenance, but Memorial Home fell


      Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019                             Page 1 of 18
      into disrepair. In 2014, the Cass County Commissioners deeded Memorial

      Home to the City of Logansport without reference to the property’s dedicated

      purpose. Jim Brugh, a concerned citizen, filed a complaint for declaratory

      judgment against the County and the City, challenging the transfer. Brugh’s

      suit resulted in entry of an agreed judgment between the parties in February

      2016 (the Agreed Judgment).


[2]   Brugh filed a petition for enforcement of the Agreed Judgment in May 2018,

      arguing that the City and County had yet to comply. Additionally, Brugh

      alleged that the County Council should be found in contempt due to its refusal

      to commit $62,500 toward improvements for Memorial Home as part of a

      second grant application.


[3]   Following a hearing, the trial court denied Brugh’s petition for enforcement and

      found that the County Council was not in contempt. On appeal, Brugh argues

      that the trial court failed to enforce the Agreed Judgment as written and abused

      its discretion by not finding the County Council in contempt.


[4]   We affirm in part, reverse in part, and remand.


                                        Facts & Procedural History


[5]   Over 1000 Cass County citizens served as soldiers or sailors in World War I.

      After the war, in 1919, the Indiana Legislature passed an act in Chapter 115 of

      the Acts of 1919 (the Act) authorizing the several counties and cities within the

      state to finance, build, manage, and maintain memorials related to the war.


      Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019      Page 2 of 18
      Cass County citizens petitioned the County for such a memorial, and the Cass

      County Commissioners granted the petition in June 1920 and determined that

      $35,000 should be expended for this public purpose. In July, the newly-

      appointed Board of Trustees for the memorial successfully petitioned the

      County to purchase the Baldwin homestead at 7th and Market Streets in

      Logansport for the memorial site. The County issued bonds, as allowed by the

      Act, to cover the purchase price. On May 14, 1922, the County officially

      dedicated Memorial Home as a war memorial. Memorial Home was

      maintained by the Board of Trustees and the County and utilized by the public

      for the next several decades.


[6]   By the early 2000s, the building on Memorial Home’s grounds had fallen into

      disrepair and the Board of Trustees ceased to exist. The County took over

      maintenance of the building, and weddings and public events continued to be

      held on the grounds. In 2010, after receiving a federal Community

      Development Block Grant (CDBG) for a feasibility study, the County hired an

      architect and design firm to study the feasibility of expanding the use of

      Memorial Home as a community center. The resulting 2010 Master Plan made

      recommendations, provided options, and estimated the total project cost at

      about $1.5 million, which would escalate at 4% per year.


[7]   On June 16, 2014, the County Commissioners transferred Memorial Home, by

      quit claim deed, to the City of Logansport. The deed did not make reference to

      the property’s dedicated purpose. In October of that year, Brugh filed a

      complaint for declaratory judgment against the County and injunctive relief

      Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019       Page 3 of 18
      against the City. Brugh argued that the transfer was invalid and that the Board

      of Trustees should be reappointed to control Memorial Home. Further, Brugh

      asked the trial court to direct the County Commissioners to expend funds to

      maintain and repair Memorial Home “as required by the trustees, pursuant to

      the law.” Appellant’s Appendix Vol. 2 at 20. Finally, pending outcome of the

      case, Brugh requested that the City be enjoined from transferring title to

      Memorial Home or altering the structure in any way.


[8]   During a summary judgment hearing in November 2015, the parties asked to

      recess the matter to see if it could be resolved by agreement. Thereafter, on

      February 29, 2016, the parties’ Agreed Judgment, which was drafted by Brugh,

      was accepted by the trial court. The Agreed Judgment began by setting out

      certain details of the Act and the history of the establishment of Memorial

      Home. Within the Agreed Judgment, the County and City expressly agreed

      that “Memorial Home is dedicated as a war memorial and shall be preserved

      for that purpose, pursuant to their contract.” Id. at 67. To this end, the Agreed

      Judgment required the following of the County and City:


              6. The City will execute a new deed which transfers Memorial
              Home to itself and to the Cass County Commissioners, jointly;
              that deed will refer to the dedication and preservation of
              Memorial Home as a war memorial, pursuant to I.C. 10-18-4-
              2(b)(3) and I.C. 10-18-4-12.


              7. The City of Logansport and the Cass County Commissioners
              shall enter into a contract related to the establishment of the joint
              World War memorial, pursuant to I.C. 10-18-4-11(e), including,
              but not limited to, subsection (5) which mandates the provision:

      Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019          Page 4 of 18
               “(5) that the necessary cost and expenses for the management,
               maintenance, repairs, and improvement of the World War
               memorial shall be paid by the county and city in the same
               proportion that they contribute to the establishment of the
               memorial.”


       Id. at 67-68.


[9]    Although the City did not execute a deed as required by the Agreed Judgment,

       the City and County proceeded as joint owners of Memorial Home thereafter.

       In 2016, a Board of Trustees (the Board) was appointed, with Mike Fincher

       serving as president from November 2016 through January 2018. Fincher

       worked closely with Deputy Mayor Mercedes Brugh regarding the maintenance

       and repair of Memorial Home. He walked through the building with the

       architect and reviewed the 2010 Master Plan and a privately-funded, updated

       version of the plan (the 2017 Plan Update). The 2017 Plan Update, at the

       request of Deputy Mayor Brugh, broke the project up into three phases – a

       stabilization phase, a rehabilitations phase, and an upgrades phase. The total

       cost of the project for all phases was estimated to be between $1.7 million and

       $2 million. There was also an environmental site assessment conducted for the

       County in 2016, which estimated environmental remediation of Memorial

       Home to cost around $70,000.


[10]   After conferring with the Board and county and city officials, the City took the

       lead in preparing a CDBG grant application in 2017 in the amount of $633,050,

       which would be used to fix the roof, stabilize the foundation, and complete

       “some ADA work”. Transcript Vol. II at 76. The actual grant would be

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019      Page 5 of 18
       $500,000, and the City and County would equally split the match amount of

       $125,000 and the rest would be raised through private donations and the

       Community Foundation. By March 2017, both the City and County had

       committed to pay their respective match amounts of $62,500 in a joint attempt

       to secure the CDBG grant.


[11]   While the CDBG grant application was pending, the City and County entered

       into a joint operating agreement in July 2017 (the Operating Agreement). The

       Operating Agreement referenced the prior litigation and the decree that the City

       and the County “work together for the mutual benefit of operating the building

       known as [Memorial Home], as a war memorial, a tribute to the men and

       women from Cass County who served their country.” Appellant’s Appendix Vol.

       2 at 110. The Operating Agreement, which was rather detailed with eighteen

       separate articles, addressed the appointment of members to the Board, as well

       as the specific powers, duties, and goals of the Board. We find the following

       two articles of the Operating Agreement to be of particular note:


                                                   ARTICLE 5


               The President of the Cass County Commissioners and the
               Logansport Mayor may hire a salaried Executive
               Director/Manager (ED/M) upon mutual agreement by both the
               County and City Councils who will be directed by the
               Commissioner President and Mayor to manage [Memorial
               Home]. The County and City Councils shall establish the
               ED/M’s compensation and benefits package. The Board and the
               ED/M shall set policy for the use of the facility. The Board will
               work in unison with the ED/M. It will be the goal of the Board

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019      Page 6 of 18
        and ED/M to secure grant funding, public and private donations,
        and user fees. It will be the goal of the Board and the ED/M to
        operate [Memorial Home] as financially independent of the city
        and county annual budgets with four exceptions:


                 1. Cass County and Logansport will be equally
                    responsible for the initial shared costs of property
                    insurance.


                 2. If approved, Cass County and Logansport will be
                    equally responsible for the ED/M’s salary and benefits.


                 3. Any one-time expenses associated with matching
                    grants, or capital improvements that are not considered
                    ongoing continuous expenses, will be borne equally by
                    the County and City if the applications are agreed upon
                    by Logansport and Cass County.


                 4. All utility costs not paid directly as a payment in lieu of
                    taxes by the Logansport Municipal Utilities will be
                    shared equally by the County and City.


                                                  ****


                                           ARTICLE 10


        It is the duty of the Board and its ED/M to endeavor to execute
        the terms of an agreed upon long-term master plan for [Memorial
        Home], to secure funding from private and public sources and
        grants for that work, and to update the public and public officials
        regularly on the progress of completing work on the master plan
        when this agreement takes effect. It is the intention of the joint
        agreement to require an ongoing maintenance and capital


Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019            Page 7 of 18
               improvement plan for [Memorial Home] after the completion of
               the master plan.


       Id. at 111-12. Article 18 of the Operating Agreement provided that the County

       and City would obtain a joint deed on Memorial Home’s building and property.


[12]   In late 2017, the CDBG application was rejected. Thereafter, several city and

       county officials, Fincher, and others attended a meeting to obtain feedback

       from grant program officials. On November 17, 2017, the County Council

       voted not to commit money to a second CDBG grant attempt. Council

       members expressed concern that the Board did not have a plan regarding use of

       the building and that even if the County committed the $62,500 for the match,

       the Board still wanted another $750,000 to complete the project. 1


[13]   On May 18, 2018, under the 2014 cause number, Brugh filed a petition to

       enforce the Agreed Judgment and for determination as to whether the

       Operating Agreement conforms to law. Brugh alleged that a joint deed had not

       been written and that the Operating Agreement failed to include a description

       of the costs to repair the Memorial Home and apportion those costs between

       the City and County. Additionally, Brugh alleged in his petition that the

       County Council had engaged in contemptuous conduct by its “refusal to fund

       the memorial as part of the CDBG application”. Id. at 79.




       1
        On August 7, 2017, on request of the Board, the Common Council of the City passed a resolution to
       commit up to $1,000,000 toward repair of Memorial Home on the condition that the County Council
       commit to match the funds dollar for dollar. The County has made no such commitment.

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019                           Page 8 of 18
[14]   The trial court held an evidentiary hearing on August 28, 2018. Fincher,

       Deputy Mayor Brugh, County Commissioner Jim Sailors, County Council

       President George Stebbins, and the County’s superintendent of buildings

       Richard Gundrum testified at the hearing. In addition to the facts as set out

       above, evidence was submitted that since the beginning of 2017, the County

       had been contributing to maintenance of Memorial Home, including utilities,

       roof repairs, and other expenses that were shared with the City. The County

       had also provided a furnace for Memorial Home to prevent mold from

       reoccurring following remediation by a volunteer. In all, the County had

       contributed up to $40,000. The building, however, remained closed to the

       public. Commissioner Sailors testified that the County plans to maintain and

       improve Memorial Home “as we can afford to do it” and “as our constituents

       want us to do.” Transcript Vol. II at 93. Commissioner Sailors noted further

       that the County was currently needing to expand the jail, which was estimated

       to cost over $17 million.


[15]   On November 6, 2018, the trial court issued its order in favor of the City and

       County. The trial court found that there had been a “good faith effort” by both

       entities to comply with the Agreed Judgment and the Operating Agreement.

       Appellant’s Appendix Vol. 2 at 11. The court also found that the County Council

       “acted within it’s [sic] authority as the fiscal branch of county government”

       and, thus, was not in contempt. Id. Brugh now appeals. Additional

       information will be provided below as needed.


                                             Discussion & Decision

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019      Page 9 of 18
[16]   As a consent judgment, the Agreed Judgment is both contractual, in that it is an

       agreement between the parties settling the underlying dispute, and an entry of

       judgment by the court. See Stenger v. LLC Corp., 819 N.E.2d 480, 482 (Ind. Ct.

       App. 2004), trans. denied. A trial court that adopts a consent judgment retains

       jurisdiction to interpret the terms of the agreement and to enforce them. See

       Whittaker v. Whittaker, 44 N.E.3d 716, 719 (Ind. Ct. App. 2015).


[17]   When reviewing the construction of the terms of a written contract, which is a

       pure question of law, our standard of review is de novo. Id.


               The interpretation and construction of a contract is a function for
               the courts. In construing a consent judgment, the court must
               determine and effectuate the intent of the parties. If the language
               of the agreement is unambiguous and the intent of the parties is
               discernible from the written contract, the court must give effect to
               the terms of the contract. A contract is ambiguous if a reasonable
               person would find the contract subject to more than one
               interpretation. The terms of a contract are not ambiguous merely
               because the parties disagree as to their interpretation. Where the
               terms of a contract are clear and unambiguous, the terms are
               conclusive and we will not construe the contract or look at
               extrinsic evidence, but will merely apply the contractual
               provisions.


       Stenger, 819 N.E.2d at 484 (citations omitted). “The meaning of a contract is to

       be determined from an examination of all of its provisions, not from a

       consideration of individual words, phrases, or even paragraphs read alone.”

       Evan v. Poe & Assocs., Inc., 873 N.E.2d 92, 98 (Ind. Ct. App. 2007).




       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019       Page 10 of 18
[18]   The Agreed Judgment required the City and County to do two things with

       respect to Memorial Home. First, pursuant to Paragraph 6 of the Agreed

       Judgment, the City was obligated to execute a deed of dedication transferring

       Memorial Home jointly to itself and the County and expressly referring to the

       dedication and preservation of Memorial Home as a war memorial pursuant to

       I.C. §§ 10-18-4-2(b)(3) 2 and 10-18-4-12. 3 The City and County acknowledged at

       the evidentiary hearing that no such deed had issued. 4 Accordingly, we reverse

       the trial court’s determination that the City had complied with Paragraph 6.

       On remand, if the City does not provide the trial court with evidence that a

       joint dedication deed has been executed, 5 the trial court shall direct

       performance of this contractual requirement.


[19]   The second requirement in the Agreed Judgment is set out in Paragraph 7,

       which specifies that the City and County


                shall enter into a contract related to the establishment of the joint
                World War memorial, pursuant to I.C. 10-18-4-11(e), including,



       2
         This provision provides a city with the power to “[j]oin with the county in which the city is located to: (A)
       acquire by purchase, donation, or condemnation of interests in real property; (B) construct and maintain on
       the real property a joint city and county World War memorial; and (C) use the real property for other public
       purposes ….”
       3
        This statute addresses the establishment of a board of trustees for a joint city and county world war
       memorial.
       4
        A judgment quieting title to the property in the name of the City and County was entered in May 2017.
       This, however, did not satisfy the Agreed Judgment’s deed requirement because the quiet title decree did not
       contain any reference to the dedication and preservation of Memorial Home.
       5
        The County asserts in footnote 1 of its brief that the City executed such a deed on December 12, 2018,
       which was after the hearing and after the trial court issued its order. The record before us, however, is devoid
       of any evidence in this regard, and the City does not make a similar assertion on appeal.

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019                                Page 11 of 18
               but not limited to, subsection (5) which mandates the provision:
               “(5) that the necessary cost and expenses for the management,
               maintenance, repairs, and improvement of the World War
               memorial shall be paid by the county and city in the same
               proportion that they contribute to the establishment of the
               memorial.”


       Appellant’s Appendix Vol. 2 at 68.


[20]   Brugh asserts, and we agree, that Paragraph 7 of the Agreed Judgment required

       the City and County to enter into a contract for the preservation and

       maintenance of Memorial Home. They did just that in the Operating

       Agreement. This agreement established the Board and detailed the powers,

       duties, and goals of the Board. Article 3 required Board members to “act in the

       best interest of the community to maintain the building as a War Memorial and

       a National Register of Historic Places structure accessible to the general

       public.” Id. at 110. Article 4 made it a “duty of the Board to operate

       [Memorial Home] as a 501(c) 3, nonprofit organization” and submit monthly

       reports to City and County officials on the financial progress and physical

       condition of the building. Id. The Operating Agreement made clear that a goal

       for Memorial Home was for it to be usable by the public and ADA compliant.

       In this vein, Article 10 required the Board (and the ED/M, if hired pursuant to

       Article 5)


               to endeavor to execute the terms of an agreed upon long-term
               master plan for [Memorial Home], to secure funding from private
               and public sources and grants for that work, and to update the
               public and public officials regularly on the progress of completing

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019       Page 12 of 18
               work on the master plan when this agreement takes effect. It is
               the intention of the joint agreement to require an ongoing
               maintenance and capital improvement plan for [Memorial
               Home] after the completion of the master plan.


       Id. at 112.


[21]   Finally of note, Article 5 addressed the potential hiring of a salaried ED/M of

       Memorial Home, who would work with the Board to “set policy for the use of

       the facility” and to “secure funding, public and private donations, and user

       fees.” Id. at 111. The express goal was to operate Memorial Home as

       financially independent of the City and County’s annual budgets with the

       following four exceptions: (1) the City and County will equally share the initial

       costs of property insurance; (2) if approved, they will be equally responsible for

       the ED/M’s salary and benefits; (3) one-time expenses associated with

       matching grants, or capital improvements that are not considered ongoing

       continuous expenses, will be borne equally by the County and City if the

       applications are agreed on by the County and City; and (4) utility costs will be

       shared equally.


[22]   Brugh complains that the Operating Agreement did not go far enough. He

       claims that the Operating Agreement was required to include “a physical plan”

       for Memorial Home “including the reference to the cost to implement that plan

       and the apportionment of the cost of that project.” Appellant’s Brief at 19. The




       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019        Page 13 of 18
       Agreed Judgment, however, did not require such specificity nor does the

       referenced statute. 6


[23]   I.C. § 10-18-14-11(e) provides:


                If the county and city determine to establish a joint World War
                memorial, then the board of public works, acting for the city with
                the approval of the mayor, shall execute a contract on behalf of
                the city with the county. The contract must provide as follows:


                         (1) For the acquisition of real property interests and the
                         construction on the real property of a joint World War
                         memorial suitable for the county and city.


                         (2) For the definite and respective parts of the total cost of
                         the World War memorial that will be paid by the county
                         and by the city and the time and manner of the payments.


                         (3) That the acquisition of the real property and the
                         execution of all necessary contracts for the construction of
                         the joint World War memorial shall be made by a board of
                         trustees, consisting of five (5) members, to be appointed
                         and have the powers and perform the duties as provided in
                         this chapter.


                         (4) That the total cost of the acquisition of the real
                         property for the joint World War memorial and the




       6
         Without explanation, Brugh consistently directs us to I.C. § 10-18-2-10(e), which is similar in many respects
       to I.C. § 10-18-4-11(e) but is not the statute expressly referenced in the Agreed Judgment, which Brugh
       drafted.

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019                               Page 14 of 18
                        construction of the memorial may not exceed the sum of
                        the following:


                                 (A) The amount appropriated for the memorial by
                                 the city and by the board of commissioners of the
                                 county.


                                 (B) Any amounts donated, contributed, or received
                                 by the city and by the county for the purpose of the
                                 World War memorial.


                        (5) That the necessary cost and expenses for the management,
                        maintenance, repairs, and improvement of the World War
                        memorial shall be paid by the county and city in the same
                        proportion that they contribute to the establishment of the
                        memorial.


                        (6) Any other provisions that may be agreed upon between
                        the county and the city consistent with this chapter.


       Id. (emphasis supplied).


[24]   The difficulty with applying the whole of I.C. § 10-18-4-11(e) in this case is that

       Memorial Home has already been established, as it was dedicated in 1922 by

       the County. Thus, the bulk of the statutory provisions, which deal with the

       acquisition of real property, construction of the memorial on said property, and

       the costs of acquisition of the real property and of construction, do not really

       apply here. This is likely why the Agreed Judgment only expressly referenced

       subsection (5), which addresses the costs and expenses for the management,

       maintenance, repairs, and improvement of the memorial. With respect to this


       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019              Page 15 of 18
       subsection, the Operating Agreement indicated that the City and County would

       share equally the costs of property insurance and utilities, the ED/M’s salary

       and benefits, and any one-time expenses associated with matching grants or

       capital improvements agreed upon by both parties. As noted above, the City

       and County also indicated in the Operating Agreement an intent to obtain

       funding and execute, through the Board and, if hired, the ED/M, the terms of

       an agreed-upon long-term master plan and to require ongoing maintenance and

       capital improvement of Memorial Home.


[25]   We reject Brugh’s request for us to read into the Agreed Judgment and I.C. §

       10-18-4-11(e) a requirement that the Operating Agreement include a detailed

       plan for maintenance, repair, and improvement of Memorial Home. The 2017

       Updated Plan, which was privately funded, indicates that improvements to

       Memorial Home could cost upwards of $2 million. While they continue to

       fund maintenance of Memorial Home, it is within the City and County’s

       discretion, with input from the Board and the ED/M, to determine how, when,

       and in what amount costly improvements will be made. We have no authority,

       nor does Brugh, to require the City and County to each allocate $1 million

       toward rehabilitation of Memorial Home, which is essentially what Brugh

       desires. 7




       7
        Brugh notes that Fincher, as president of the Board, requested $1 million each from the City and County.
       While the City’s Common Council resolved to spend that amount over the next two years, Brugh asserts,
       “The County did not cooperate.” Appellant’s Reply Brief to Defendant City at 8. While true, this fiscal decision
       was wholly within the County’s prerogative.

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019                                 Page 16 of 18
[26]   Finally, we address Brugh’s claim that the trial court abused its discretion by

       failing to find the County Council in contempt. “It is soundly within the

       discretion of the trial court to determine whether a party is in contempt[.]”

       G.G.B.W. v. S.W., 80 N.E.3d 264, 268 (Ind. Ct. App. 2017), trans. denied.

       Additionally, because the trial court denied Brugh’s petition, Brugh appeals

       from a negative judgment. See id. at 269. “In such circumstances, we will

       reverse the judgment only if it is contrary to law – where the evidence leads to

       but one conclusion and the trial court reached the opposite conclusion.” Id.


[27]   To be held in contempt for failing to follow a court order, a party must have

       willfully disobeyed the court order. City of Gary v. Major, 822 N.E.2d 165, 170

       (Ind. 2005). Further, the order “must have been so clear and certain that there

       could be no question as to what the party must do, or not do, and so there could

       be no question regarding whether the order is violated.” Id.


[28]   Brugh has wholly failed to establish contempt. The record reflects that the

       County Commissioners committed a $62,500 match toward the first CDBG

       grant application. When this application failed, it was communicated by

       Fincher to the County Council that the Board sought a commitment not just for

       the $62,500 match for a second application “but they want[ed] to know that

       [the Council was] willing to put another seven hundred and fifty thousand into

       it [] to finish the job” after obtaining the grant. Exhibits Vol. III at 71. The

       County Council discussed the matter, including that the County had other

       major expenses on the horizon – expansion of the county jail – and that the

       Board did not have a sufficient plan for Memorial Home. As a result, the

       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019          Page 17 of 18
       County Council determined that it was not prepared, at the time, to commit

       over $800,000 in funds toward renovation of Memorial Home. We agree with

       the trial court that the County Council acted within its authority as the fiscal

       branch of county government and did not in any way willfully disobey the

       Agreed Judgment.


[29]   We affirm in part, reverse in part, and remand for further proceedings regarding

       the enforcement of the deed provision of the Agreed Judgment.


       Kirsch, J. and Vaidik C.J., concur.




       Court of Appeals of Indiana | Opinion 18A-PL-2730 | August 2, 2019       Page 18 of 18